Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/19/2021 have been fully considered but they are moot because they are drawn to amendments not entered due to there being new issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perez (US-7182592-B2) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 4).
Fairy (US-7364425-B2) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 7).
Kazmer (US-20020190413-A1) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 9).
Schwarzkopf (US-20080093773-A1) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 3).
Doughty (US-6767486-B2) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 9).
Sakuri (US-4010903-A) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 2).
Fujita (US-4443178-A) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 1).
Gellert (US-4917593-A) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 5)
Mohammed (US-20090110765-A1) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 3A).
McMasters (US-20090255262-A1) teaches nozzle, annular outlet, source channel, flow transition channel, curved outer wall, narrow sidewalls (Figure(s) 1). This appears to teach the ogee shape; however, it does not teach a heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743